DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-17, drawn to a Conductive Lightning Protective Screen (CLPS), classified in H05F 3/00.
II. 	Claims 18-20, drawn to a method for fabricating a Conductive Lightning Protective Screen (CLPS), classified in C23C 22/00.

The inventions are independent or distinct, each from the other because: Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the CLPS of invention I can be made by punching openings in a sheet of material having a desired thickness as opposed to expanding a material into a nonwoven screen and flattening the nonwoven screen to a desired thickness as described in the method of invention II.  Additionally, the coating of the CLPS of invention I can be applied by a number of means such as spraying as opposed to specifically bathing a foil mesh within a coating solution for approximately 30 seconds and then curing the coated foil mesh as described in the method of invention II.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The aforementioned inventions would require a different field of search and different search strategies and the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Steven McHugh on September 27, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: In paragraph 29 replace “alodine” with --ALODINE--.  
Appropriate correction is required.
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:
CLAIM 5:
In line 4, replace “alodine” with --ALODINE--. 
CLAIM 14:
In line 4, replace “alodine” with --ALODINE--. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1-14 of U.S. Patent No. 11,071,189 as listed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by those of the aforementioned patent.
Instant Application
11,071,189
1
1
2
2 
3
3
4
4
5
1
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
9
15
13
16
14
17
10


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le et al (2018/0050817).
In re Claim 1, Le teaches a Conductive Lightning Protective Screen (CLPS), the CLPS (302) as seen in Figures 4A and 5E comprising: a screen structure (502d), wherein the screen structure includes a plurality of openings, wherein each of the plurality of openings are defined by a plurality of sidewalls, wherein each of the plurality of openings shares at least one sidewall of the plurality of sidewalls of an adjacent opening, wherein each of the plurality of openings having an opening width and an opening length of substantially equal size, and wherein each of the plurality of openings include a plurality of substantially equal internal angles (as seen in Figure 5E, paragraph 26).
In re Claim 2, Le teaches that the plurality of sidewalls include a first sidewall, a second sidewall, a third sidewall and a fourth sidewall (as seen in Figure 5E).
In re Claim 3, Le teaches that the first sidewall and fourth sidewall are substantially perpendicular to the second sidewall and the third sidewall (as seen in Figure 5E, paragraph 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (2018/0050817).
In re Claim 9, Le teaches that the width of the foil (i.e., width of the sidewall) affects the cracking performance of the foil (paragraph 26), but does not specifically disclose the range of values for the width as claimed.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the width of the foil at the claimed range in order to obtain the desired cracking performance since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4, 6-8, and 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (2018/0050817) in view of Shimp et al (2013/0271891).
In re Claims 4, and 6-9, Le teaches a protective screen, but does not specifically teach that the protective screen is at least partially constructed from an aluminum alloy or copper alloy.
Shimp teaches that a protective screen 28 (paragraph 17) is implemented with copper based alloy C110 or aluminum based alloy 1145 (paragraph 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the protective screen of Le from either of the aluminum alloy or copper alloy as taught by Shimp, since Shimp teaches that the alloys can suitably serve as conductive screens protecting against lightning strikes.  
In further re Claim 6, the aluminum alloy 1145 is the alloy described as having the claimed properties as described in paragraph 20 of the instant application.
In further re Claim 7, the copper alloy C110 is the alloy described as having the claimed properties as described in paragraph 24 of the instant application.
In re further re Claim 8, Shimp describes the aluminum alloy as having a thickness of about 0.002 to 0.004 inches (40-102 micrometers, paragraph 29).
  In re Claims 10 and 13, Le teaches a Conductive Lightning Protective Screen (CLPS), the CLPS (302) as seen in Figures 4A and 5E comprising: a screen structure (502d), wherein the screen structure includes a plurality of openings, wherein each of the plurality of openings are defined by a plurality of sidewalls, wherein each of the plurality of openings shares at least one sidewall of the plurality of sidewalls of an adjacent opening, wherein each of the plurality of openings having an opening width and an opening length of substantially equal size, and wherein each of the plurality of openings include a plurality of substantially equal internal angles (as seen in Figure 5E, paragraph 26).
Le does not specifically teach the dimensions as claimed or that the protective screen is at least partially constructed from an aluminum alloy or copper alloy.
Shimp teaches that a protective screen 28 (paragraph 17) is implemented with copper based alloy C110 or aluminum based alloy 1145 (paragraph 29).  Shimp also describes the aluminum alloy as having a thickness of about 0.002 to 0.004 inches (40-102 micrometers, paragraph 29) and the copper alloy as having a thickness between about 0.0015 to 0.003 inches (38-76 micrometers).  See MPEP 2144.05 I.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the protective screen of Le from either of the aluminum alloy or copper alloy as taught by Shimp, since Shimp teaches that the alloys can suitably serve as conductive screens protecting against lightning strikes.  
Furthermore, Le teaches that the width of the foil (i.e., width of the sidewall) affects the cracking performance of the foil (paragraph 26), but does not specifically disclose the range of values for the width as claimed.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the width of the foil at the claimed range in order to obtain the desired cracking performance since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Claim 11, Le teaches that the plurality of sidewalls include a first sidewall, a second sidewall, a third sidewall and a fourth sidewall (as seen in Figure 5E).
In re Claim 12, Le teaches that the first sidewall and fourth sidewall are substantially perpendicular to the second sidewall and the third sidewall (as seen in Figure 5E, paragraph 26).
In further re Claim 15, the aluminum alloy 1145 is the alloy described as having the claimed properties as described in paragraph 20 of the instant application.
In further re Claim 16, the copper alloy C110 is the alloy described as having the claimed properties as described in paragraph 24 of the instant application.
In re Claim 17, as discussed above, Shimp describes the aluminum alloy as having a thickness up to about 0.004 inches (102 micrometers, paragraph 29) and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the width of the foil at the claimed range in order to obtain the desired cracking performance since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 5 and 14, the teaching of Le and Shimp has been discussed above.  Furthermore, Le Shimp teaches that a silver coating 72 (paragraph 28) or nickel coating 74 (paragraph 38) can be added to the alloy of the screen.  
However, neither reference provides any teaching of either of the conversion coating solutions as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836